Citation Nr: 1642555	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  14-29 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI). 

2.  Entitlement to service connection for a right eye disability.  

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for thrombotic thrombocytopenic purpura (TTP).

5.  Entitlement to service connection for human immunodeficiency virus (HIV).

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to service connection for bronchitis.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The issue of entitlement to an automobile allowance has been raised by the record in a VA Form 21-4502 received in April 2015, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claims can be reached.  

Associated with the claims file is a notice of award from the Social Security Administration (SSA) dated in March 2011 which indicates that the Veteran was awarded SSA disability benefits effective April 2009.  No treatment records associated with the SSA award were associated with the claims file.  

A request for SSA records was promulgated in an email dated in July 2014.  It appears that the request was submitted to an employee of the Boston RO.  However, it does not appear that this request has been submitted to the SSA and, as noted, no records from the SSA have been associated with the claims file.  As VA's duty to assist extends to obtaining SSA records where they may be relevant to the issues under consideration, remand is required to obtain the Veteran's SSA records.   Murinscak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any decisions made by the SSA and the medical records used to make those decisions.

2.  Then, readjudicate the issues on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


